Title: To Alexander Hamilton from Rufus King, 22 March 1799
From: King, Rufus
To: Hamilton, Alexander



London Mar 22 1799
Dear sir

War is again declared by france agt. the temporising cabinet of vienna, and this has been the signal for Prussia to resume her former System of insecure neutrality.
We may every hour expect the Result of a Battle between Jourdan & the arch duke who according to our last accounts were respectively advancing upon each other—the first Blow has been unfortunate for the allies, the whole of the austrian Corps (5000) at coire in the country of the Grisons having fallen into the Hands of the french commanded by Massena. I wish that I felt more confident that this first success would not be followed by more important victories. The 25000 Russians who were some time in the neighbourhood of vienna are on their march for Italy where tomorrow an old Russian Officer is to command the combined armies.
If Prussia with the north of Germany which together have an army of more than 300 000 Men, had joined heartily and honestly in the League agt. france, the Directory might have been shaken, but my Hopes are weaker than my fears with Regard to the partial and ill-joined Confederacy with which it is at present engaged. The Publication of ⟨the⟩ Treaty of Campo formio, so disgraceful ⟨to⟩ the court of Vienna, will prove ⟨useful⟩ to the Directory, by confirming the Jeal⟨ousy⟩ of Prussia, and exciting Distrust of the Emperor throughout Germany, the interest & Safety of wh. was sacrificed by that Treaty.
Yrs &c

R K

